Per Curiam.
Wherever a case is made, with liberty to turn it into a special verdict, execution must stay, of course, till the next term after the decision is given: that if *24either party be dissatisfied, there may be timé to make up the special verdict.(a),[1]

 If there be a special verdict, and a case made also, the party must elect on which to proceed, as he will not be permitted to argue on both. Sleght v. Rhinelander, 1 Johns. Rep. 192.


 See Rule 20 of New York Supreme Court, and New York Code oí Procedure, sec. 26Í,